In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                     Nos. 07-18-00235-CR
                                          07-18-00237-CR
                                          07-18-00238-CR


                       BRANDON OMAR GOMEZ, APPELLANT

                                             V.

                          THE STATE OF TEXAS, APPELLEE

                         On Appeal from the 222nd District Court
                                Deaf Smith County, Texas
Trial Court Nos. CR-18D-054, CR-17K-161, CR-17-K-162; Honorable Roland D. Saul, Presiding

                                       June 27, 2018

                            MEMORANDUM OPINION
                  Before QUINN, C.J., and CAMPBELL and PARKER, JJ.


      Pending before the Court is the motion of appellant Brandon Omar Gomez to

dismiss his appeals. Appellant and his attorney have signed the motion. TEX. R. APP. P.

42.2(a). No decision of the Court having been delivered to date, we grant the motion.

Accordingly, the appeals are dismissed. No motions for rehearing will be entertained and

our mandates will issue forthwith.


                                                           James T. Campbell
                                                              Justice
Do not publish.